Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS
	The examiner notes the crossed out IDS, filed 05/08/2020, is a copy (signed) from the previous examiner from the parent case, thus the examiner request applicant to submit a clean (unsigned) copy for consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No US 10,685,625. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and fully encompassed with respect to the patented claim(s).
 	It is noted the examiner has only addressed claim 1 to expedite prosecution, since a Terminal Disclaimer, pertains to all claims, where it is noted that the remaining claims contain similar subject matter previously claimed. 
A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato, US 20170132987 and Shin et al., US 20150187308. 

	In considering claim 1, 
	
    PNG
    media_image1.png
    305
    467
    media_image1.png
    Greyscale

	Kato discloses that the source (10) may be internal (Fig 2 for example) or external (Fig 5) to the display device (20, Fig 5). 
	


    PNG
    media_image2.png
    626
    940
    media_image2.png
    Greyscale

	As disclosed by Kato, the panel refresh is activated or deactivated (on/off) based upon a threshold value with regard to if a video signal has been switched based upon the amount of change (still image or not).   As disclosed in para 50-51 based upon (Fig 6 for example) the training signal, which inquires whether the display is ready to accept the video.
	The examiner notes Kato discloses (paras 33, 41, 46-47, 54 and 70), that determining whether a video signal has been switched based upon the amount of change of the video signal between adjacent frames. 
	Although Kato, does not explicitly recite changing based upon a predetermined luminance threshold, the examiner notes luminance/brightness is a value which indicates and is conventionally used to determine whether content has changed and is also adjusted when a refresh mode is displayed in order to conserve power.

	 The motivation to modify Kato with Shin would provide the advantages as noted above, and thus be an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 2, 
	The examiner notes Kato discloses external source 10 and display device 20 communicate via interface that conforms to eDP (para 29, 37, 43, 94) (same as disclosed).
	In considering claim 3, 
	Refer to claim 1, which addresses the flicker as claimed. 
	In considering claim 4, 
	As noted by Kato (para 43-51) the PSR is activated or not based upon the detection of a still image, where based upon whether a predetermined threshold is equal or greater than a threshold value (para 47) and is preferable that the external sync is received while the effective window period is set not greater than necessary. 
	In considering claim 10, 
	Kato discloses setting the lock signal transmitting timing to a time that is prior to the internal sync by a predetermined length of time (para 69,99). 
	In considering claim 11, 

	In considering claim 14, 
	Refer to claim 1. 

 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato, US 20170132987 and Shin et al., US 20150187308 and Hanada, US 20070222740.

	In considering claim 12, 
	The combination of Kato and Shin disclose the video signal as defined by it’s luminance (brightness) value, however does not explicitly disclose the screen brightness adjusting value (they do disclose if a still image is being displayed to implements the PSR_mode).
	The examiner incorporates Hanada (para 73, 140, 185, 264, 311)which discloses based upon the luminance/brightness of the original signal is adjusted on the display which allows the system to reduce luminance of the backlight, thus saving energy/power and conserving resources.
	The motivation to modify Kato/Shin with Hanada would provide the advantages as noted above, and thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato, US 20170132987 and Shin et al., US 20150187308 and Oh et al., US 2014/0104259

	The combination of Kato/Shin discloses adjust the PSR based upon the luminance (brightness) value of the image being displayed and the image (same-still) or not (moving) with respect to implementing the refresh mode (PSR).
	It is noted that the combination does not explicitly recite the features of the temperature information, however as evidenced by Oh it is known to adjust (para 3, 8, 9, 10, 11, 14, 29, 33) the temperature of the display based upon the temperature of the display and/or surroundings, to lower the temperature of the display and save energy (see claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Oh into Kato/Shin to provide the advantages as noted above. 
	
Conclusion
Allowable Subject Matter
Claims 5-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims  resemble the allowed claims that were issued in the parent application (see 15/599565). 

see newly cited references on attached form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786

An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer 

/BRIAN P YENKE/Primary Examiner, Art Unit 2422